Case 2:20-cv-00537-DSC Document 4 Filed 05/06/20 Page 1 of 1

Certificate of Service

I certify that copies of the Summons and the Complaint for Injunctive Relief were served on the
following parties via the following methods:

VIA USPS Certified Mail - Return Receipt Requested
Delivered: April 20, 2020

SCOTT W. BRADY
U.S. Attorney, Western District of PA
United States Attorney's Office
U.S. Courthouse
700 Grant Street, Suite 4000
Pittsburgh, PA 15219

VIA USPS Certified Mail - Return Receipt Requested
Delivered: April 21, 2020

ALEX AZAR
Secretary
U.S. Department of Health and Human Services
Hubert H. Humphrey Building
200 Independence Avenue, SW
Washington, DC 20201

VIA USPS Certified Mail - Return Receipt Requested
Delivered: April 23, 2020

WILLIAM BARR
United States Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, N.W.
Washington, D.C. 20530-0001

fi fo
May 6, 2020 WW

Debra M. Parrish
Parrish Law Offices
788 Washington Road
Pittsburgh, PA 15228
(412) 561-6250
